NOT DESIGNATED FOR PUBLICATION

                                           No. 123,472

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     CHARLES R. TOMLIN,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Reno District Court; TIMOTHY J. CHAMBERS, judge. Opinion filed September 3,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.


       PER CURIAM: The full factual and procedural background of this case is well
known to the parties. Relevant to our decision, Charles R. Tomlin was sentenced in
February 2010 to a term of imprisonment for possession of anhydrous ammonia with the
intent to manufacture methamphetamine, a severity level 2 drug felony. In June 2020,
Tomlin filed a pro se request for relief from his sentence under the identical offense
sentencing doctrine as discussed by our Supreme Court in State v. Snellings, 294 Kan.
149, 273 P.3d 739 (2012). The district court denied his request following a hearing.


       We granted Tomlin's motion for summary disposition in lieu of briefs under
Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). In his summary disposition

                                                 1
motion, Tomlin concedes the relief he seeks is unavailable through a postconviction
motion and he would need to pursue an out-of-time direct appeal in order to properly
bring his claims before us. Accordingly, we find this appeal is without merit, and a
careful review of the record shows the district court's findings and conclusions
adequately explain its decision. Therefore, we summarily affirm the ruling below.


       Affirmed under Rule 7.042(b)(2) and (5) (2021 Kan. S. Ct. R. 49).




                                             2